TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00366-CV



 American Housing Foundation; Credit Realty Partners XI, Ltd.; Austin Fairway Village,
                Ltd.; and Austin Santa Maria Village, Ltd., Appellants

                                                   v.

                           Travis County Appraisal District, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
  NO. D-1-GN-03-000987, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant American Housing Foundation filed a notice of bankruptcy with this Court

(United States Bankruptcy Court, N.D. Texas, case number 09-20232-11). Accordingly, its appeal

is stayed and appellants’ counsel’s motion to withdraw is granted. See 11 U.S.C. § 362(a)

(West 2004); Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the occurrence of

an event that allows the case to proceed or if any party believes the automatic stay does not apply to

this appeal. See Tex. R. App. P. 8.3(a). Failure to notify this Court of a lift of the automatic stay or

termination of the bankruptcy case may result in the dismissal of the cause for want of prosecution.

See Tex. R. App. P. 42.3(b).
                                    __________________________________________

                                    J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: August 7, 2009




                                              2